DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements submitted on 01 March 2022, 28 March 2022 and 25 July 2022 are in compliance with the provisions of 37 CFR 1.97 and
37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 01 March 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 9,053,716).
Matsumoto et al. (US 9,053,716) teach a magnetic media drive (see Figs. 1A, 1B and 2, for instance) comprising a magnetic recording head (includes 101, for instance), wherein the magnetic recording head comprises a near field transducer (140) at a media facing surface (145); a waveguide structure (includes 130 in Figs. 1B and 2, and includes 300 in Fig. 3A, for instance) extending between the near field transducer and a first surface (147) opposite the media facing surface (as shown in Figs. 1B and 2, for instance); and a vertical cavity surface emitting laser device (155, see Fig. 1B and lines 31-33 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array”) coupled to the first surface (see lines 8-11 in column 4, for instance, i.e., “radiation source 155 may be placed directly on the head 101 or radiation may be delivered from a radiation source 155 located separate from the slider 113 through an optical fiber or waveguide”), wherein the vertical cavity surface emitting laser device includes a second surface facing the first surface (as shown in Fig. 1B, for instance), wherein the vertical cavity surface emitting laser device is capable of emitting a plurality of lasers through the second surface (see lines 31-32 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters”); and a magnetic media (112) facing the media facing surface (as shown in Figs. 1B and 2, for instance) [as per claim 1]; wherein the plurality of lasers emitted by the vertical cavity surface emitting laser device have active regions that at least partially overlap (in combiner region 314, for instance, as shown in Fig. 3A, for instance) [as per claim 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Mugino et al. (US 8,179,747).
Matsumoto et al. (US 9,053,716) teach the magnetic media drive as detailed in paragraph 5, supra.  Matsumoto et al. (US 9,053,716), however, remain silent as to the second surface being spaced “between about 1 microns and about 20 microns” from the first surface.
Mugino et al. (US 8,179,747) teach a “distance between the light-emission end surface 131 of the semiconductor laser diode 40 and the light-incidence end surface 354 of the waveguide 35 is preferably from 1 µm to 5 µm” (lines 35-38 in column 22, for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the second surface of Matsumoto et al. (US 9,053,716) be spaced between about 1 microns and about 20 microns from the first surface as taught/suggested by Mugino et al. (US 8,179,747).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the second surface of Matsumoto et al. (US 9,053,716) be spaced between about 1 microns and about 20 microns from the first surface as taught/suggested by Mugino et al. (US 8,179,747) since Mugino et al. (US 8,179,747) show that a range from 1 micron to 5 microns is well within the level of ordinary skill in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Shimazawa et al. (US 2012/0008470).
Matsumoto et al. (US 9,053,716) teach the magnetic media drive as detailed in paragraph 5, supra.  Matsumoto et al. (US 9,053,716), however, remain silent as to the waveguide structure having “a width that is less than a width between adjacent electrodes of a slider upon which the magnetic recording head is disposed.”
Shimazawa et al. (US 2012/0008470) teach that a waveguide structure (includes 35, for instance) having a width that is less than a width between adjacent electrodes (right-most 370 and left-most 371, for instance) of a slider (22) upon which a magnetic recording head (34) is disposed is a notoriously old and well known waveguide structure configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the waveguide structure of Matsumoto et al. (US 9,053,716) have a width that is less than a width between adjacent electrodes of a slider upon which the magnetic recording head is disposed as taught/suggested by Shimazawa et al. (US 2012/0008470).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the waveguide structure of Matsumoto et al. (US 9,053,716) have a width that is less than a width between adjacent electrodes of a slider upon which the magnetic recording head is disposed as taught/suggested by Shimazawa et al. (US 2012/0008470) since such is a notoriously old and well known waveguide structure configuration, and selecting a known waveguide structure configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970).
Matsumoto et al. (US 9,053,716) teach the magnetic media drive as detailed in paragraph 5, supra, wherein the waveguide structure comprises a combiner region (314) that is disposed between the near field transducer and the first surface (as shown in Fig. 3A relative to Fig. 2, for instance).
Matsumoto et al. (US 9,053,716), however, remain silent as to the combiner region being a “multimodal interference (MMI) device.”
Marsh et al. (US 6,717,970) teach that a multimodal interference device (16, see lines 56-58 in column 5, for instance) is a notoriously old and well known combiner region configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970) since such is a notoriously old and well known combiner region configuration, and selecting a known combiner region configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716).
Matsumoto et al. (US 9,053,716) teach the magnetic media drive as detailed in paragraph 5, supra.  Matsumoto et al. (US 9,053,716), however, remain silent as to “wherein each laser of the plurality of lasers emitted by the VCSEL device have a power level of between about 1 mW and about 10 mW.”
Official notice is taken of the fact that it is notoriously old and well known in the magnetic media drive art to modify the parameters of magnetic media drive components during the course of routine optimization/experimentation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had each laser of the plurality of lasers emitted by the vertical cavity surface emitting laser device of Matsumoto et al. (US 9,053,716) have a power level of between about 1 mW and about 10 mW.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had each laser of the plurality of lasers emitted by the vertical cavity surface emitting laser device of Matsumoto et al. (US 9,053,716) have a power level of between about 1 mW and about 10 mW since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970).
Matsumoto et al. (US 9,053,716) teach a magnetic media drive (see Figs. 1A, 1B and 2, for instance) comprising a magnetic recording head (includes 101, for instance), wherein the magnetic recording head comprises a near field transducer (140) at a media facing surface (145); a waveguide structure (includes 130 in Figs. 1B and 2, and includes 300 in Fig. 3A, for instance) extending between the near field transducer and a first surface (147) opposite the media facing surface, wherein the waveguide structure comprises a combiner region (314) that is disposed between the near field transducer and the first surface (as shown in Fig. 3A relative to Fig. 2, for instance); a plurality of laser apertures (at 310 and 312 in Fig. 3A, for instance) disposed in the first surface (as shown in Fig. 3A, for instance); and a vertical cavity surface emitting laser device (155, see Fig. 1B and lines 31-33 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters, such as a vertical-cavity surface-emitting laser (VCSEL) array”) coupled to the first surface (see lines 8-11 in column 4, for instance, i.e., “radiation source 155 may be placed directly on the head 101 or radiation may be delivered from a radiation source 155 located separate from the slider 113 through an optical fiber or waveguide), wherein the vertical cavity surface emitting laser device includes a second surface facing the first surface (as shown in Fig. 1B, for instance), wherein the vertical cavity surface emitting laser device is capable of emitting a plurality of lasers corresponding to the plurality of laser apertures (see lines 31-32 in column 7, for instance, i.e., “radiation source 155 includes an array of emitters”) [as per claim 9]; wherein the plurality of laser apertures includes 2-16 laser apertures (as shown in Fig. 3A, for instance) [as per claim 13].
Matsumoto et al. (US 9,053,716), however, remain silent as to the combiner region being a “multimodal interference (MMI) device.”
Marsh et al. (US 6,717,970) teach that a multimodal interference device (16, see lines 56-58 in column 5, for instance) is a notoriously old and well known combiner region configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the combiner region of Matsumoto et al. (US 9,053,716) be a multimodal interference (MMI) device as taught/suggested by Marsh et al. (US 6,717,970) since such is a notoriously old and well known combiner region configuration, and selecting a known combiner region configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970) as applied to claim 9 above, and further in view of Mugino et al. (US 8,179,747).
Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970) teach/ suggest the magnetic media drive as detailed in paragraph 12, supra.  Matsumoto et al. (US 9,053,716) in view of Marsh et al. (US 6,717,970), however, remain silent as to “wherein the plurality of laser apertures are spaced from the second surface by a first distance of between about 1 microns to about 20 microns.”
Mugino et al. (US 8,179,747) teach a “distance between the light-emission end surface 131 of the semiconductor laser diode 40 and the light-incidence end surface 354 of the waveguide 35 is preferably from 1 µm to 5 µm” (lines 35-38 in column 22, for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the plurality of laser apertures of Matsumoto et al. (US 9,053,716) be spaced from the second surface by a first distance of between about 1 microns to about 20 microns as taught/suggested by Mugino et al. (US 8,179,747).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the plurality of laser apertures of Matsumoto et al. (US 9,053,716) be spaced from the second surface by a first distance of between about 1 microns to about 20 microns as taught/suggested by Mugino et al. (US 8,179,747) since Mugino et al. (US 8,179,747) show that a range from 1 micron to 5 microns is well within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 16-20 are allowable over the prior art of record.  Claims 4, 8, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688